 Inc. theMatterof CAPITAL ELEVATOR&MANUFACTURING COMPANY,INCORPORATEDandINTERNATIONALASSOCIATION OFMACHINISTS,A. F. OF L.Case No. R-3837-DecidedJune 1, 194.2Jurisdiction:elevator manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to accord union recognition in the absence of Board'scertification ; election necessary.Unit Appropriate for CollectiveBargaining:all production and maintenanceemployees at the Company,s Columbus, Ohio, plant, excluding supervisors,clerical and office employees, and outside construction workers; stipulationas to.Mr. William R. Edminster,of Columbus, Ohio, for the Company.Messrs. A. G. SkundorandJohn'G:Witte,of Washington, -D. C., forthe Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION,STATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,A'.F. of L., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representations of^ employees,- ofCapital Elevator & Manufacturing Company, Incorporated,' Colum-bus, Ohio, herein called the Company, the National Labor RelationsBoard provided an appropriate hearing upon due notice before ThomasE. Shroyer, Trial Examiner. Said hearing was held at Columbus,Ohio, on May 19, 1942.The Company and the Union appeared, par-ticipated, and were afforded full opportunity to be heard,,to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :'Incorrectlydescribed in the petitionand other:'formal papers as Capital Elevator &Manufacturing Company.41 N. L. It. B., No. 117.1597 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THEBUSINESS OF THE COMPANYCapital Elevator & Manufacturing Company, Incorporated, an Ohio'corporation with its principal place of business and plant at Columbus,Ohio, is engaged in the manufacture of elevators, dumb-waiters andhoisting machinery.During the calendar year 1941, the Companypurchased raw materials amounting to more than $50,000 in value,,of which 15 percent was purchased outside the State of Ohio. Duringthe same period, the Company's total sales amounted to more than$200,000 of which approximately 10 percent was sold outside theState of Ohio.,,The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternational Association of Machinists is a labor organization afEili--ated with the American Federation of Labor, admitting to member-ship employees of the 'Company'.III.THEQUESTION CONCERNING REPRESENTATION'On April 21, 1942, the Union requested recognition as the exclusive-bargaining agent of all production and maintenance employees of theCompany at its Columbus, Ohio, 'plant.The Company, declined torecognize the Uniori'until the latter should be certified by the Board.A statement of a Field Examiner, introduced in evidence at the hear-ing, shows that the Union represents a substantial number of employeesin the unit hereinafter found appropriate 2We find that a question affecting commerce-has arisen concerning therepresentation of employees of the' Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7), of the Act.IV. THE APPROPRIATE UNITIn accordance with a stipulation of the parties, we find that all pro-duction and maintenance employees of the Company at its Columbus,,Ohio, plant, excluding supervisors, clerical and office employees,3 andoutside construction workers, constitute a unit appropriate for the(b) of the Act.2 The Field Examiner reportedthat the Unionhad submitted 12 signed membership appli-cation cards,all datedApril 17, 1942,and all bearingapparentlygenuine, original signa-tures of persons whose names are on pay-roll cards submittedby the'Company as personscurrently employed.Thereare approximately 14 employeesin the appropriate unitIn its petition the Union desired to exclude draftsmen.Althoughthe st pulation as tothe unit did not specifically name draftsmen as excluded,the record indicates that the partiesdid not wish to includethem.Accordingly,we interpretthe term "clericaland office em-ployees"as including draftsmen among those to be excluded from the unit eAP1TAL ELEVATOR & MANUFACTURINGCOMPANY599V.THE DETERMINATION OF REPRESENTATIVESThe Company opposes the Union's request for certification withoutan election.We find that the question concerning representation whichhas arisencan best be resolved by and we shall direct an election bysecret ballot among the employees of the Company in the appropriateunit who were employed during the pay-roll period immediately pre-ceding the date of the Direction of Election herein, subject- to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withCapital Elevator & Manufacturing Company, Incorporated, Colum-bus, Ohio, an election by secret ballot shall be conducted as early aspossible but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Ninth Region, acting in this matter as agent for the NationalLabor Relations Board-, and.subject to Article-III; Section 9, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including anysuch employees who did not work during said pay-roll period becausethey were ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding any whohave sincequit or-been discharged for cause, to determine whether ornot they desire to be represented by International Association ofMachinists, A. F. of L., for the purposes of collective bargaining.CHAIRMANMILLIS took no part in the consideration of the aboveDecisionand Direction of Election. In the Matter Of CAPITAL ELEVATOR & MANUFACTURING COMPANY,INCORPORATED'and-INTERNATIONAL ASSOCIATION"'OFMACHINISTS,'^= "A. F. OF L.Case No. R-3837CERTIFICATION OF REPRESENTATIVESJune 23,1942On June 1, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election,an election by secret ballotwas conducted on June 11, 1942, under the direction and supervisionof the Regional Director for the Ninth Region(Cincinnati,Ohio).On June 12, 1942, the Regional Director,acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended,issued and duly served upon the partieshis Election Report.No objections to the conduct of the ballot or tothe Election Report have been filed by any of the parties.As, to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list-------------------------------------------------------------14Total ballots cast----------------------------------------13Total ballots challenged----------------------------------0Total blank ballots---------------------------------------,0Total void ballots----------------------------------------0Total valid votes counted_________________________________13Votes cast for International Association of Machinists,A. F. of L---------------------------------------------13Votes cast against International Association of Machinists,A. F. of L---------------------------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations, Series 2, asamended,IT IS HEREBYCERTIFIED that International Association of Machinists,A. , F. of L., has been designated and selected by a majority of allproduction and maintenance employees of Capital Elevator & Manu.141 N.L. R B. 597.41 N. L. R. B., No. 117a.600 CAPITAL ELEVATOR& MANUFACTURING COMPANY601facturingCompany, Incorporated, at its Columbus, Ohio, plant,excluding supervisors, clerical and office employees, and outside con-struction workers, as their representative for the purposes of collec-tive bargaining and that, pursuant to the provisions of Section 9 (a)'of the Act, International Association of Machinists, A. F. of L., isthe exclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of,employment.I